Citation Nr: 0923282	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  02-02 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to dependency and indemnification compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 
1318.

3. Entitlement to an effective date prior to January 31, 
1994, for service connection for a seizure disorder, for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
October 1975.  He died in January 2000.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The claims were denied by the Board in a July 2005 
decision, which the Veteran subsequently appealed to the 
Court of Appeals for Veterans Claims (Court).  In July 2007, 
the Court vacated the Board decision and remanded the case to 
the Board further consideration.  In May 2008, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for action consistent with the Court's Order.  It is 
now returned to the Board for appellate review. 


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record demonstrates that the Veteran died in January 2000 as 
the result of hepatic encephalopathy due to hepatic failure 
as a consequence of cirrhosis of the liver.

2.  At the time of his death, the Veteran's only service-
connected disability was a seizure disorder, evaluated as 80 
percent disabling, effective January 31, 1994.

3.  A total rating due to individual unemployability (TDIU 
rating) caused by service-connected disability was in effect 
from December 1, 1994, to the time of death.

4.  The preponderance of the competent medical evidence 
demonstrates that a liver disorder, including hepatic 
encephalopathy, hepatic failure, and cirrhosis of the liver, 
was not etiologically related to a service-connected seizure 
disorder.

5.  A liver disorder was first clinically manifested many 
years after service, and there is no contention and no 
competent medical evidence to show that the liver disorder 
began during service or is directly related to any incident 
of service. 

6.  The preponderance of the competent medical evidence 
demonstrates that the Veteran's seizure disorder did not 
cause or contribute substantially or materially to cause the 
Veterans death.

7.  At the time of his death, the Veteran did not have a 
claim pending for any VA benefits.

8.  The appellant's claim for an effective date prior to 
January 31, 1994, for a seizure disorder, for purposes of 
accrued benefits, is a free-standing claim for an earlier 
effective date.  


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor to a disease proximately due to or the 
result of a service-connected seizure disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.310, 
3.312 (2008).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).

3.  The criteria for entitlement to accrued benefits have not 
been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.1000 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

Further, the Board notes that the Court has issued a decision 
with regard to the content of VCAA notices relevant to DIC 
claims.  See Hupp v. Nicholson, 21 Vet.  App. 342 (2007).  In 
Hupp¸ the Court held that a notice with regard to a claim for 
DIC benefits must include (1) a statement of the conditions 
(if any) for which the Veteran was service-connected at the 
time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected disability and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disorder not yet service 
connected.  Additionally, if the claimant raises a specific 
issue regarding a particular element of the claim, the notice 
must inform the claimant of how to substantiate the 
assertion, taking into account the evidence submitted in 
connection with the application.

This notice must also be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The initial rating decision in this matter 
was issued in June 2000.  As the VCAA was not enacted until 
November 2000, any notices to the appellant issued prior to 
the rating decision are considered non-compliant with the 
requirements of VCAA.

The Board observes that a VCAA notice was issued in December 
2002 that advised the appellant of her and VA's 
responsibilities in gathering evidence, but the letter did 
not inform her of the evidence necessary to substantiate the 
claims.  The first VCAA-compliant notice was sent to the 
appellant in June 2008.  This notice provided information on 
what the evidence must show with respect to service 
connection on a secondary basis, DIC benefits based on 
service-connected cause of death, DIC benefits under § 1318, 
and accrued benefits claims.  Additionally, the letter 
advised the appellant of how to substantiate an effective 
date.  (The Board notes that disability ratings are not 
relevant to cause of death claims.)  Moreover, the letter 
provided the appellant notice that the Veteran was service-
connected for a seizure disorder at the time of his death.  
Thus, this letter met the VCAA notice requirements as 
outlined above with regard to the appellant's claims.  

The Board acknowledges the defective timing of this notice, 
but finds no prejudice to the appellant as a result.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  Therefore, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328).  Here, the June 
2008 letter was followed by subsequent readjudications by the 
AOJ in September 2008 and February 2009 SSOCs.  Thus, any 
timing defect in the notice has been rectified by subsequent 
readjudication of the claims.  

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  The Veteran's 
service treatment records, private medical records, VA 
treatment records, and the report of a December 2008 VA 
medical opinion were reviewed by both the AOJ and the Board 
in connection with adjudication of the appellant's claim.  
The Board finds that the December 2008 VA reviewing 
physician's opinion provided in this case was adequate for 
rating purposes.  It was based on a review of the claims 
files, and contains a sound and well-reasoned rationale for 
the medical conclusion provided-that the etiology of the 
Veteran's liver disease was chronic alcohol alcoholism rather 
than a seizure disorder.  Thus, the Board finds that VA has 
satisfied its duty to assist in obtaining outstanding 
relevant records.  The appellant has not identified any 
additional relevant records that VA needs to obtain for an 
equitable disposition of her claim.

Thus, the Board finds that additional efforts to assist or 
notify the appellant in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the appellant at every stage in this case.  
Therefore, she will not be prejudiced by the Board proceeding 
to the merits of the claims.

II.  Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c). 

The Veteran died in January 2000.  As listed on the death 
certificate, the cause of death was hepatic encephalopathy 
due to hepatic failure as a consequence of cirrhosis of the 
liver.  At the time of the Veteran's death, service 
connection was in effect for a seizure disorder.  The 
appellant maintains that the service-connected seizure 
disorder contributed materially to the Veteran's death.  

A liver disorder was first clinically manifested many years 
after service, and there is no contention and no competent 
medical evidence to show that the liver disorder began during 
service or is directly related to any incident of service.  
Because the appellant does not contend, and the record does 
not reflect, that the Veteran's liver disease was directly 
related to his military service, the Board will not further 
address such a theory of entitlement.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims 
that have no support in the record need not be considered by 
the Board; the Board is not obligated to consider "all 
possible" substantive theories of recovery).  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the appellant was specifically informed 
of the evidence necessary to establish secondary service 
connection, although the notice did not address the 
regulation changes.  However, the Board finds no prejudice in 
the Board considering such changes in adjudicating the 
appellant's claim.  See Bernard at 393-94.  As no 
relationship is established between the Veteran's service-
connected seizure disorder and his liver disease, the 
question of the baseline level of and degree change in 
severity of the Veteran's liver disease due to his service-
connected disability is rendered moot.

Service connection was in effect for a seizure disorder, with 
the disorder first diagnosed in October 1979.  Post-service 
treatment records show abnormal results for liver function 
studies performed in February 1984, and a diagnosis of 
alcoholic liver disease in August 1992. 

However, there is no competent medical evidence suggesting a 
relationship between the Veteran's liver disease and his 
seizure disability.  The record reflects that the Veteran 
abused alcohol for many years prior to his diagnosis of 
alcoholic liver disease, which was also noted by the December 
2008 VA reviewing physician, and the Board notes the opinion 
of the VA reviewing physician that there is no medical 
evidence that seizure disorders cause the liver disorders 
that led to his death.  There is no other evidence to suggest 
that the Veteran's liver disease was etiologically related 
to, that is, either caused by or chronically worsened by, his 
service-connected seizure disorder.  Rather, the 
preponderance of the competent medical evidence of record 
indicates that the Veteran's liver disorder was due to 
chronic excessive alcohol use, with no other etiological 
factors indicated.  Thus, the preponderance of the evidence 
is against the claim.  Accordingly, entitlement to service 
connection for the cause of the Veteran's death based on 
secondary service connection is not warranted.

With respect to the seizure disorder contributing directly to 
the Veteran's death, the Board observes that service 
connection for a seizure disorder was granted in a November 
1984 rating decision, and treatment records reflect that the 
Veteran was continuously treated for the disorder.  The Board 
acknowledges that the medical records of his final 
hospitalization show that a seizure was suspected when the 
ambulance took him to the hospital; however, the death 
certificate negative for such disability, and a seizure 
disorder does not appear among the final diagnoses on the 
report of his final hospitalization.  The only diagnoses 
noted at the time of his death in addition to liver failure 
were alcoholic hepatitis, gastrointestinal bleeding, and 
hepatic encephalopathy.  Moreover, there is no competent and 
probative evidence showing that the Veteran's seizure 
disorder contributed to his death.  

In this regard, the Board observes that the Court has found 
that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts 
or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of 
the case.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 
(2008).  An opinion that contains only data and conclusions 
is afforded no weight.  Id.

In June 2000, Dr. MRM, an emergency room (ER) physician, 
provided a letter that indicated that the Veteran was 
admitted to the emergency room after having had a seizure.  
In September 2008, he supplied an opinion that, from the ER 
records and his examination, the Veteran had a seizure 
disorder that contributed substantially to his death.  Dr. 
MRM does not indicate that he was aware of the documented 
cause of the Veteran's death or that he was aware of the 
Veteran's medical history in relationship to his death.  
Moreover, Dr. MRM did not state what in the ER records and 
his examination led him to this conclusion, or otherwise 
provide a rationale for his opinion.  Thus, the Board affords 
the opinion no probative weight.

Therefore, there is no competent and probative evidence that 
the Veteran's seizure disorder caused or contributed in any 
way to the Veteran's death.  The fact that a seizure may have 
been the initial reason for his hospitalization prior to 
death does not in and of itself compel the conclusion that 
the seizure disorder caused or contributed materially or 
substantially to the Veteran's death.  The death certificate, 
final hospital summary, and December 2008 opinion of a VA 
reviewing physician combine to weigh heavily against a 
finding that the Veteran's seizure disorder caused or 
contributed substantially or materially to the Veteran's 
death.  The Board is aware of the appellant's statements with 
respect to this claim; however, as a lay person, she is not 
qualified to render opinions that require medical expertise, 
such as determinations of cause of death or the diagnosis of 
a particular disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Absent competent and probative evidence 
of a relationship between the Veteran's liver disease and his 
service-connected seizure disorder or that his seizure 
disorder otherwise contributed substantially or materially to 
his death, service connection for the cause of the Veteran's 
death is not warranted.  

III. DIC benefits Pursuant to 38 U.S.C.A. § 1318

The appellant has made a claim of entitlement to DIC benefits 
in accordance with the provisions of 38 U.S.C.A. § 1318.  
Under this statute, the VA shall pay benefits to the 
surviving spouse and to the children of a deceased veteran in 
the same manner as if the veteran's death were service 
connected.  38 U.S.C.A. § 1318(a).  Such a deceased veteran 
includes one who dies, not as the result of his own willful 
misconduct, and who was in receipt of or was entitled to 
receive VA compensation at the time of death for a service- 
connected disability rated totally disabling, provided that 
(1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; 
(2) the disability was continuously rated totally disabling 
for a period of not less than five years from the date of 
such veteran's discharge or other release from active duty.

In this case, the evidence shows that at the time of his 
death, the Veteran was granted a total rating due to 
individual unemployability, effective December 1, 1994, more 
than five years after service and less than seven years prior 
to his death.  As a result, the appellant does not meet the 
minimum requirements to receive DIC benefits under 38 
U.S.C.A. § 1318.  The law is dispositive of the issue; and, 
therefore, the claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board acknowledges the appellant's arguments that the 
Veteran was entitled to a TDIU rating prior to December 1, 
1994.  The appellant filed her claim in February 2000.  In a 
January 1997 decision, the Court interpreted 38 U.S.C.A. § 
1318(b) and 38 C.F.R. § 3.22(a)(2) to allow a surviving 
spouse to attempt to demonstrate that the Veteran 
hypothetically would have been entitled to a different 
decision on a service connection-related issue.  Green v. 
Brown, 10 Vet. App. 111, 118-19 (1997).  However, in January 
2000, VA amended 38 C.F.R. § 3.22 to specifically prohibit 
using "hypothetical entitlement" as an additional basis for 
establishing eligibility for benefits under 38 U.S.C.A. § 
1318.  Accordingly, any claim based on "hypothetical 
entitlement" is barred as a matter of law.  See 38 C.F.R. § 
3.22 (2008).

IV. Accrued Benefits

The appellant seeks VA benefits that she claims were due to 
the Veteran at the time of his death.  Periodic monetary 
benefits (other than insurance and servicemen's indemnity) 
under laws administered by VA to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death 
(referred to as "accrued benefits") and due and unpaid for 
a period not to exceed two years, shall, upon the death of 
such individual, be paid to the Veteran's spouse.  38 
U.S.C.A. § 5121(a) (West 2002); see also 38 C.F.R. § 3.1000 
(2008).  For a survivor to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death or have been entitled to benefits, accrued and unpaid, 
under an existing rating or decision.  Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 525 U.S. 834 
(1998).

In a November 29, 1984, rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
seizure disorder.  The Veteran was notified of that decision, 
as well as his appellate rights; however, he did not submit a 
timely appeal.  Accordingly, that decision became final under 
the law and regulations then in effect.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984). 

The Veteran thereafter requested that his claim for service 
connection for a seizure disorder be reopened.  Additionally, 
he claimed that there was clear and unmistakable error (CUE) 
in the November 1984 denial.  In a June 1995 rating decision, 
the RO determined that new and material evidence had been 
received with respect to the Veteran's claim and granted 
entitlement to service connection for a seizure disorder.  An 
80 percent disability rating was assigned, effective January 
31, 1994.  The RO also found that there was no CUE with 
respect to the RO's decision of November 29, 1984.  The 
Veteran then appealed both the initial rating and the CUE 
finding to the Board.  

During the course of the appeal, the RO granted the Veteran's 
claim of entitlement to a TDIU rating, effective August 14, 
1995.  The Veteran disagreed with the effective date of this 
rating and appealed that decision to the Board as well. 
In May 1997, the Board denied the Veteran's claim of 
entitlement to an initial rating in excess of 80 percent for 
his service-connected seizure disorder.  It also found that 
there CUE was not shown in the November 29, 1984, rating 
action which had denied entitlement to service connection for 
that disability.  The Board did, however, grant an effective 
date of December 1, 1994, for the grant of the TDIU rating.  
The Veteran appealed the CUE decision to the United States 
Court of Appeals for Veterans Claims (hereinafter Court).  He 
did not, however, appeal the increased rating issue or the 
earlier effective date issue.

In an August 6, 1998, memorandum decision, the Court 
considered the issues of a higher initial rating and of an 
earlier effective date to be abandoned.  The Court affirmed 
the Board's decision of the CUE claim.  The CUE issue was 
then appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  During the course of the 
appeal, the Veteran died.  Consequently, on March 2, 2000, 
the appeal was voluntarily dismissed.  Haines v. West, 154 
F.3d 1298 (1998) (a claim of CUE cannot survive the Veteran's 
death).

At the time of his death, the Veteran had no other issues 
pending on appeal or at the RO.  The Veteran did not appeal 
the effective date of the grant of service connection for a 
seizure disorder in the June 1995 rating decision.  Once an 
effective date has become final, a claimant's only recourse 
is to have the final decision revised on the grounds of CUE.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As the appellant 
in pursuing an accrued benefits claim is seeking benefits to 
which the Veteran would have been entitled, she is also 
subject to the same restrictions as the Veteran in pursuing 
those benefits.  Thus, the appellant is limited to having the 
June 1995 rating decision revised on the grounds of CUE. 

The Board notes that the appellant has argued that the 
November 1984 rating decision by which the RO denied the 
Veteran's original claim for service connection for seizures 
is not final because the RO made a "grave procedural error" 
by not properly applying 38 C.F.R. § 3.303(d) to the claim.  
However, this contention alone does not constitute a claim of 
CUE in that decision.  Under the provisions of 38 C.F.R. § 
3.105(a), previous determinations that are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Similarly, the 
appellant has also not raised a claim of CUE with respect to 
the June 1995 RO rating decision.  As was noted at page 10 of 
the Court's July 2007 Memorandum Decision in this matter, 
there is no indication that the appellant raised a valid CUE 
claim to the Board; in making this determination, the Court 
found it notable that the pleading-with-specificity 
requirement for CUE claims was applicable in this matter and 
that the appellant was represented by counsel.  Thus, the 
claim raised by the appellant for an effective date prior to 
January 31, 1994, for the grant of service connection for a 
seizure disorder, for the purpose of accrued benefits, is a 
"freestanding claim" for an earlier effective date, a 
theory of entitlement that is not valid under the law.  See 
Rudd.  In light of the foregoing, the Board finds that there 
is no legal basis for the appellant's claim for accrued 
benefits, and the claim must be denied due to lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.

Entitlement to an effective date prior to January 31, 1994, 
for the grant of service connection for a seizure disorder 
for the purpose of accrued benefits is denied.




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


